Citation Nr: 0409625	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to accrued benefits, to include the question of 
whether there was a timely claim filed.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Winston P. Alcendor


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  He died in May 1993.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In September 2003, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  The Board notes that it was 
agreed that the record would be held open for 30 days in order for 
the appellant to submit further evidence.  In this regard, it is 
noted that a waiver of RO consideration of such evidence was 
placed on the record.    


REMAND

The appellant seeks entitlement to service connection for Type II 
diabetes mellitus as due to herbicide exposure, for purposes of 
accrued benefits.  She believes that the veteran should have been 
service-connected for Type II diabetes mellitus during his 
lifetime.  The veteran died in May 1993, at the age of 46 years.  
The veteran's certificate of death lists his immediate cause of 
death as diabetic ketoacidosis.  

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, the lawful surviving 
spouse may be paid periodic monetary benefits to which he or she 
was entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  
Among the requirements for accrued benefits is that the claim for 
accrued benefits be filed within one year after the date of death 
of the individual with respect to whom such benefits are sought.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).
  
In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of 
the derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  Id. at 
1300.    

Again, an application for accrued benefits must be filed within 1 
year after the date of death.  This is the crucial question in 
this case.  A claim for death pension, compensation, or dependency 
and indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c) 
(2003); see 38 C.F.R. § 3.152(b).  However, applicable law and VA 
regulations further stipulate that for claims filed for death 
benefits, a specific claim in the form prescribed by the Secretary 
must be filed in order for death benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2003).  In the instant 
matter, the Board finds that the RO has failed to adjudicate the 
issue of whether there was a timely claim for accrued benefits 
filed.  

With regard to the issue of entitlement to service connection for 
the cause of the veteran's death, it is noted that the RO has 
characterized this as a new and material evidence claim.  In July 
1993, the RO denied entitlement to service connection for the 
cause of the veteran's death.  This decision was not appealed and 
became a final decision.  Additionally, in June 1996, the 
appellant filed an application for dependency and indemnity 
compensation, death pension, and accrued benefits.  Also in June 
1996, the RO sent the appellant a letter notifying her that VA had 
approved her claim for pension.  The letter stated that the 
veteran's death was not related to a service-connected disease or 
injury.  Further, the letter informed the appellant that VA had 
denied her claim for dependency and indemnity compensation.  In 
May 1998, the RO sent the appellant a letter informing her that 
her claim for accrued benefits had been denied.  Notices of 
disagreement were not filed to these decisions and they became 
final.  However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be reopened 
upon presentation of new and material evidence.  See 38 U.S.C.A. § 
5108. 

In July 2000, the appellant's representative submitted a letter 
regarding the continuation of the appellant's claims.  This was 
accepted as a claim to reopen.  In March 2002, the RO denied the 
claim.  However, the Board has determined that due to a change in 
the regulations listing Type II diabetes mellitus as a presumptive 
condition under 38 C.F.R. § 3.309(e), the issue will be considered 
de novo.   

Additionally, the RO should request that the appellant provide 
specific information regarding all of the veteran's treatment for 
diabetes mellitus, to include the names of any treating 
physicians, their addresses, and the approximate dates of 
treatment.  Thereafter, the RO should obtain any such records and 
associate them with the claims folder.  

Finally, there is a question as to whether the veteran suffered 
from type I diabetes mellitus or type II diabetes mellitus.  
Therefore, the Board has determined that the veteran's claims 
folder should be forwarded to a VA physician in order that the 
complete record be reviewed and an opinion be provided as to 
whether the veteran had type I or type II diabetes mellitus.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should review the claims file and ensure that, to the 
extent applicable, all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (codified at 38 C.F.R. § 3.159).  The RO should 
also ensure that compliance with VA's obligations under the VCAA 
as interpreted by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
has been accomplished.

2.  The RO should request that the appellant provide specific 
information regarding all of the veteran's treatment for diabetes 
mellitus, to include the names of any treating physicians, their 
addresses, and the approximate dates of treatment.  Thereafter, 
the RO should obtain any such records and associate them with the 
claims folder.  The RO should ensure that the records of all 
identified private health care providers have either been 
obtained, or are unobtainable.  If any records from identified 
private health care providers are deemed to be unobtainable the 
appellant should be so informed.  The letter must inform the 
appellant of what efforts VA made to obtain the records, and a 
description of any further action VA will take regarding the 
claim, including notifying the appellant that VA will decide the 
claim based on the evidence of record unless she submits the 
records from any identified private health care provider whose 
records are deemed to be unobtainable.  In this regard, the 
appellant should be informed that she is ultimately responsible 
for providing the evidence.  

3.  Thereafter, the RO should forward the veteran's claims folder 
to a VA physician in order to obtain a medical opinion regarding 
whether the veteran suffered from type I diabetes mellitus or type 
II diabetes mellitus.  The VA physician is to render an opinion as 
to whether it is at least as likely as not (50 percent probability 
or more) that the veteran suffered from type II diabetes mellitus.  
The claims folder and a copy of this REMAND must be provided to 
and reviewed by the VA physician.  The medical opinion should 
reflect that such a review was conducted.  All opinions, and the 
bases therefor, should be set forth.

4.  The RO should then readjudicate the claims, to specifically 
include whether a timely application for accrued benefits was 
filed, and, thereafter, if the claims on appeal remain denied, the 
appellant and her representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and discussion of all pertinent 
regulations.  An appropriate period of time should be allowed for 
response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





